

113 HR 3177 IH: PEPFAR Stewardship and Oversight Act of 2013
U.S. House of Representatives
2013-09-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3177IN THE HOUSE OF REPRESENTATIVESSeptember 25, 2013Mr. Engel (for himself, Mr. Royce, Ms. Lee of California, and Ms. Ros-Lehtinen) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo extend authorities related to global HIV/AIDS and to promote oversight of United States programs.1.Short titleThis Act may be cited as the PEPFAR Stewardship and Oversight Act of 2013.2.Inspector General oversightSection 101(f)(1) of the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7611(f)(1)) is amended—(1)in subparagraph (A), by striking 5 coordinated annual plans for oversight activity in each of the fiscal years 2009 through 2013 and inserting coordinated annual plans for oversight activity in each of the fiscal years 2009 through 2018; and(2)in subparagraph (C)—(A)in clause (ii)—(i)in the heading, by striking Subsequent and inserting 2010 through 2013; and(ii)by striking the last four plans and inserting the plans for fiscal years 2010 through 2013; and(B)by adding at the end the following new clause:(iii)2014 planThe plan developed under subparagraph (A) for fiscal year 2014 shall be completed not later than 60 days after the date of the enactment of the PEPFAR Stewardship and Oversight Act of 2013.(iv)Subsequent plansEach of the last four plans developed under subparagraph (A) shall be completed not later than 30 days before each of the fiscal years 2015 through 2018, respectively..3.Annual treatment study(a)Annual study; messageSection 101(g) of the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7611(g)) is amended—(1)in paragraph (1), by striking through September 30, 2013 and inserting through September 30, 2019;(2)by redesignating paragraph (2) as paragraph (3);(3)by inserting after paragraph (1) the following new paragraph:(2)2013 through 2018 studiesThe studies required to be submitted by September 30, 2014, and annually thereafter through September 30, 2018, shall include, in addition to the elements set forth under paragraph (1), the following elements:(A)A plan for conducting cost studies of United States assistance under section 104A of the Foreign Assistance Act of 1961 (22 U.S.C. 2151b–2) in partner countries, taking into account the goal for more systematic collection of data, as well as the demands of such analysis on available human and fiscal resources.(B)A comprehensive and harmonized expenditure analysis by partner country, including—(i)an analysis of Global Fund spending and partner country spending and comparable data across United States spending, Global Fund spending, and partner country spending at the national level; or(ii)where providing such comparable data is not currently practicable, an explanation of why it is not currently practicable, and when it will be practicable.; and(4)by adding at the end the following new paragraph:(4)DefinitionIn this subsection, the term partner country means a country that received not less than $5,000,000 in United States HIV/AIDS assistance under section 104A of the Foreign Assistance Act of 1961 (22 U.S.C. 2151b–2) during the immediately preceding fiscal year..4.Participation in the Global Fund to fight AIDS, Tuberculosis, and Malaria(a)LimitationSection 202(d)(4) of the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7622(d)(4)) is amended—(1)by striking 2013 each place it appears and inserting 2018;(2)in subparagraph (A)(ii), by striking the last two sentences;(3)in subparagraph (B)—(A)in each of clauses (i) through (iv), by striking under this subsection and inserting for a contribution to the Global Fund; and(B)in clause (ii), by striking pursuant to the authorization of appropriations under section 401 and inserting to carry out section 104A of the Foreign Assistance Act of 1961.(b)Withholding fundsSection 202(d)(5) of the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7622(d)(5)) is amended—(1)by striking 2013 and inserting 2018;(2)in subparagraph (C)—(A)by inserting in an open, machine readable format after site;(B)by striking clause (v) and inserting the following:(v)a regular collection, analysis, and reporting of performance data and funding of grants of the Global Fund, which covers all principal recipients and all sub-recipients on the fiscal cycle of each grant, and includes the distribution of resources, by grant and principal recipient and sub-recipient, for prevention, care, treatment, drugs, and commodities purchase, and other purposes, as practicable;;(3)in subparagraph (D)(ii), by inserting , in an open machine readable format, after audits;(4)in subparagraph (E), by inserting , in an open machine readable format, after publicly;(5)in subparagraph (F)—(A)in clause (i), by striking and at the end; and(B)by striking clause (ii) and inserting the following:(ii)all principal recipients and sub-recipients and the amount of funds disbursed to each principal recipient and subrecipient on the fiscal cycle of the grant;(iii)expenditure data—(I)tracked by principal recipients and sub-recipients by program area, where practicable, in prevention, care, and treatment, reported in a format that allows comparison with other funding streams in each country; or(II)if expenditure data is not available, outlay or disbursement data, and each public report shall include an explanation of progress made toward providing expenditure data; and(iv)high-quality grant performance evaluations measuring inputs, outputs, and outcomes, as appropriate, with the goal of achieving outcome reporting;; and(6)by striking subparagraph (G) and inserting the following:(G)has published an annual report on a publicly available Web site in an open, machine readable format, that includes—(i)a list of all countries imposing import duties and internal taxes on any goods or services financed by the Global Fund;(ii)a description of the types of goods or services on which import duties and internal taxes are levied;(iii)the total cost of the import duties and internal taxes;(iv)recovered import duties or internal taxes; and(v)the status of country status-agreements;.5.Annual report(a)In generalSection 104A(f) of the Foreign Assistance Act of 1961 (22 U.S.C. 2151b–2(f)) is amended to read as follows:(f)Annual report(1)In generalNot later than February 15, 2014, and annually thereafter, the President shall submit to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives a report in an open, machine readable format, on the implementation of this section for the prior fiscal year.(2)Report elementsEach report submitted after February 15, 2014, shall include the following:(A)A description based on internationally available data, using high-quality country-based data where practicable, of the total global burden and need for HIV/AIDS prevention, treatment, and care, including—(i)estimates by partner country of the global burden and need; and(ii)HIV incidence, prevalence, and AIDS deaths for the reporting period.(B)Reporting on targets across prevention, treatment, and care interventions in partner countries, including—(i)a description of how those targets are designed to—(I)ensure that the annual increase in new patients on an­ti­re­tro­vi­ral treatment exceeds the number of annual new HIV infections;(II)reduce the number of new HIV infections so that it falls below number of deaths among persons infected with HIV; and(III)achieve an AIDS-free generation;(ii)national targets across prevention, treatment, and care that are—(I)established by partner countries; or(II)where such national partner country-developed targets are unavailable, a description of progress towards developing national partner country targets; and(iii)bilateral programmatic targets across prevention, treatment, and care, including—(I)the number of adults and children to be directly supported on HIV treatment under this section;(II)the number of adults and children to be otherwise supported on HIV treatment under this section; and(III)other programmatic targets for activities directly and otherwise supported by United States-funded programs.(C)A description, by partner country, of HIV/AIDS funding from all sources, including funding levels from partner countries, other donors, and the private sector, as practicable.(D)A description of how United States bilateral programs, in conjunction with the Global Fund, other donors, and partner countries together set targets, measure progress, and achieve positive outcomes in partner countries.(E)An annual assessment of outcome indicator development, dissemination, and performance for programs supported under this section, including ongoing corrective actions to improve reporting.(F)A description and explanation of changes in related guidance or policies related to implementation of programs supported under this section.(G)An assessment and quantification of progress over the reporting period toward achieving the targets described in subparagraph (B), including—(i)the number, by partner country, of persons on HIV treatment, including specifically—(I)the number of adults and children on HIV treatment directly supported by United States-funded programs;(II)the number of adults and children on HIV treatment otherwise supported by United States-funded programs;(ii)HIV treatment coverage rates by country;(iii)the net increase in persons on HIV treatment by partner country;(iv)new infections of HIV by country;(v)the number of HIV infections averted;(vi)antiretroviral treatment program retention rates, by partner country, including—(I)performance against annual targets for program retention; and(II)the retention rate of persons on HIV treatment directly supported by United States-funded programs; and(vii)a description of supportive care, including management of co-morbidities.(H)A description of partner country and United States-funded HIV/AIDS prevention programs and policies, including—(i)an assessment, by partner country, of progress to achieve the targets described in subparagraph (B), with a detailed description of the metrics used to assess—(I)programs to prevent mother to child transmission of HIV/AIDS, including coverage rates;(II)programs to provide or promote voluntary medical male circumcision, including coverage rates;(III)programs for behavior-change; and(IV)other programmatic activities to prevent the transmission of HIV;(ii)a description of antiretroviral treatment as prevention; and(iii)a description of any new preventative interventions or methodologies.(I)A description of the goals, scope, and measurement of program efforts aimed at women and girls.(J)A description of the goals, scope, and measurement of program efforts aimed at orphans, vulnerable children, and youth.(K)A description of the indicators and milestones used to assess effective, strategic, and appropriately timed partner country ownership, including—(i)an explanation of the metrics used to determine whether the pace of any transition to such ownership is appropriate for such partner country, given that country’s level of readiness for such transition;(ii)an analysis of governmental and local nongovernmental capacity to sustain positive outcomes;(iii)a description of measures taken to improve partner country capacity to sustain positive outcomes where needed; and(iv)for partner countries undergoing a transition to greater country ownership, a description of strategies to assess and mitigate programmatic and financial risk to ensure continued quality of care for essential services.(L)A description, globally and by partner country, of specific efforts to achieve and incentivize greater programmatic and cost effectiveness, including—(i)progress toward establishing common economic metrics across prevention, care and treatment with partner counties and the Global Fund;(ii)average costs, by partner country and by core intervention;(iii)expenditure reporting in all program areas, supplemented with targeted analyses of the cost-effectiveness of specific interventions; and(iv)import duties and internal taxes imposed on program commodities and services, by partner country.(M)A description of partnership framework agreements with countries and regions, where applicable, including—(i)the objectives and structures of such agreements, including—(I)how such agreements are aligned with national HIV/AIDS plans, public health strategies, and commitments of such countries and regions; and(II)how such agreements incorporate a role for civil society; and(ii)what has been learned in advancing partnership framework agreements with countries, and regions as applicable, in terms of improved coordination and collaboration, definition of clear roles and responsibilities and implications for how to further strengthen these agreements with mutually accountable measures of prog­ress.(N)A description of efforts and activities to engage new partners, including faith-based, community-based, and United States minority-serving institutions.(O)A definition and description of the differentiation between directly and otherwise supported activities, including specific efforts to clarify programmatic attribution and contribution, as well as timelines for dissemination and implementation.(3)DefinitionIn this subsection, the term partner country means a country that received not less than $5,000,000 in United States HIV/AIDS assistance under this section during the immediately preceding fiscal year..(b)Report elements for fiscal year 2013 reportThe annual report required to be submitted by not later than February 15, 2014, to the Committee on Foreign Relations of the Senate and the Committee on Foreign Affairs of the House of Representatives under section 104A(f) of the Foreign Assistance Act of 1961, as amended by subsection (a) of this section, shall include the report elements contained in paragraph (2) of such section 104A(f) as such section was in effect on the day before the date of the enactment of this Act.6.Allocation of funding(a)Orphans and vulnerable childrenSection 403(b) of the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7673(b)) is amended—(1)by striking 2013 and inserting 2018; and(2)by striking amounts appropriated pursuant to the authorization of appropriations under section 401 and inserting amounts appropriated or otherwise made available to carry out the provisions of section 104A of the Foreign Assistance Act of 1961 (22 U.S.C. 2151b–2).(b)Funding allocationSection 403(c) of the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of 2003 (22 U.S.C. 7673(c)) is amended—(1)by striking 2013 and inserting 2018;(2)by striking amounts appropriated and inserting amounts appropriated or otherwise made available to carry out the provisions of section 104A of the Foreign Assistance Act of 1961 (22 U.S.C. 2151b–2); and(3)by striking pursuant to section 401.